EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Cofield on 14 October 2021.
The application has been amended as follows:
1-17. (Canceled)  
18. (Currently Amended) A computing device for steering a vehicle, comprising: 
a processor; and 
storage memory storing one or more stored sequences of instructions which, when executed by the processor, cause the processor to: 
identify a starting location between a pair of rows in a field; 
receive image data identifying the pair of rows in the field; 
steer the vehicle between the pair of rows in the field; 
generate visual odometry (VO) data from the image data, wherein the image data is captured while steering the vehicle between the pair of rows in the field, wherein the generating the VO data includes calculating VO position measurements; 
determine an end of the pair of rows when at least one criterion from a set of detection criteria is satisfied, wherein the set includes at least: 

a length of a position line derived from the calculated VO position measurements reaches a row length value identified using the stored electronic map; 
select a turnaround path for steering the vehicle from the determined end of the pair of rows to [[the]] a start of a different pair of rows in the field; 
steer the vehicle along the turnaround path; and 
in [[the]] a case that the GNSS data is received, recalculate the calculated VO position measurements based on the GNSS latitude/longitude position in the received GNSS data.  
19. (Currently Amended) The computing device of claim 18, wherein steering the vehicle between the pair of rows in the field comprises: 
generating a point cloud map from the image data; 
generating a height histogram based on the point cloud map; 
generating two lines from the height histogram, the two lines identifying [[the]] locations of the pair of rows in the field; 
identifying a centerline between the two lines; using the centerline as a desired path for steering the vehicle between the pair of rows in the field.  
20. (Previously Presented) The computing device of claim 18, wherein the instructions when executed by the processor, further cause the processor to use the VO data and the identified 
21. (Currently Amended) A control system for controlling a vehicle, comprising: 
one or more hardware processors configured to: 
receive image data for a row in a field[[:]];
generate visual odometry (VO) data from the image data, wherein the generating the VO data includes calculating VO position measurements; 
use the VO data to identify a position of the vehicle while moving along a path next to the row; 
determine an end of the row when at least one criterion from a set of detection criteria is satisfied, wherein the set includes at least: 
global navigation satellite system (GNSS) data is received from a GNSS receiver associated with the vehicle and a GNSS latitude/longitude position in the received GNSS data matches a known end of row location in a stored electronic map; and Page 3 of 11 - AMENDMENT Application No.: 16/012,103 
Docket No.: 129196-240117a length of a positon line derived from the calculated VO position measurements reaches a row length value identified using the stored electronic map; and 
turn the vehicle around from a first position at the end of the row to a second position at an end of another row; and 
in [[the]] a case that the GNSS data is received, recalculate the calculated VO position measurements using the GNSS latitude/longitude position in the received GNSS data.  

detect an orientation of the vehicle at the end of the row based on the VO data; and plan the turning of the vehicle based on the orientation of the vehicle.  
23. (Canceled)  
24. (Currently Amended) The control system of claim 21, wherein the one or more hardware processors are further configured to: 
prior to the recalculating, generate a point cloud map from the image data identifying two adjacent rows in the field; 
prior to the recalculating, generate two lines corresponding with locations of the two adjacent rows, respectively; 
prior to the recalculating, generate a centerline between the two 
use the generated centerline to guide the vehicle along the desired path.  
25. (Previously Presented) The control system of claim 24, wherein the one or more hardware processors are further configured to: 
generate a height histogram from the point cloud map; and Page 4 of 11 - AMENDMENT Application No.: 16/012,103 
Docket No.: 129196-240117generate the two lines corresponding with the locations of the two adjacent rows from the height histogram, respectively.  
26. (Currently Amended) A method for steering a vehicle in a field, comprising: 
receiving global navigation satellite system (GNSS) data from a GNSS receiver located on the vehicle; 

generating a point cloud map from the 3-D image data; 
generating a height histogram using the point cloud map; 
generating lines from the height histogram, the lines identifying the locations of two adjacent rows in the field, respectively; 
identifying a centerline between the lines; 
using the centerline as a desired path for steering the vehicle between the two adjacent rows; 
generating visual odometry (VO) data based on the 3-D image data, wherein the generating the VO data includes calculating VO position measurements; 
determining an end of the two adjacent rows when at least one criterion from a set of detection criteria is satisfied, wherein the set includes at least: 
a GNSS latitude/longitude position in the received GNSS data matches a known end of row location in a stored electronic map; 
a length of a position line derived from the calculated VO position measurements reaches a row length value identified using the stored electronic map;
selecting a turnaround path in a headland area for steering the vehicle from the determined end of the two adjacent rows to a start of a next row; 
using the VO data to steer the vehicle along the turnaround path; and
 in [[the]] a case that the GNSS latitude/longitude position is received, recalculating the calculated VO position measurements using the GNSS latitude/longitude position in the received GNSS data.  

generating a simultaneous localization and mapping (SLAM) map from the VO data identifying a path of the vehicle around rows in the field; 
using the SLAM map to steer the vehicle in subsequent passes around the field; and 
updating the SLAM map in the subsequent passes around the field to reflect changes in the rows of the field and changes in areas around the field.  
28. (Previously Presented) The method of claim 27, including: 
identifying a current location of the vehicle from the GNSS data; and 
adding the current location of the vehicle from the GNSS data to a current location of the vehicle in the SLAM map.  
29. (Previously Presented) The method of claim 27, including: 
adding the VO data generated while steering the vehicle along the turnaround path to the SLAM map.  
30. (Currently Amended) The method of claim 29, including: 
identifying obstructions in the headland area from the 3-D image data; 
adjusting the turnaround path so the vehicle avoids the obstructions; and 
using the VO data to steer the vehicle along the adjusted turnaround path.  
31. (Previously Presented) The method of claim 26, including: 
estimating positions of the vehicle from both the GNSS data and the VO data; 
comparing the positions of the vehicle from the GNSS data and VO data to determine a more accurate position; and 
sending a most accurate one of the estimated positions as a national marine electronics association (NMEA) message to a server or another vehicle.  

storing a geographic information system (GIS) map of the field; Page 6 of 11 - AMENDMENT Application No.: 16/012,103 
Docket No.: 129196-240117identifying different amounts of material for spraying on different regions in the GIS map; 
identifying the different regions of the GIS map where the vehicle is currently located based on the VO data and the GNSS data; and 
spraying the different amounts of material to the different regions where the vehicle is currently located.  
33. (Currently Amended) The control system of claim 18, wherein the instructions when executed by the processor, further cause the processor to: 
identify a first probability curve for a first possible location using the GNSS data; 
identify a second probability curve for a second different possible location using the VO data; 
calculate a combined probability curve 
determine the end of the pair of rows using the calculated combined probability curve.  
34. (Previously Presented) The control system of claim 33, wherein determine the end of the pair of rows using the calculated combined probability curve includes comparing the first and second probability curves with the calculated combined probability curve.  
35. (Currently Amended) The control system of claim 21, wherein the one or more hardware processors are further configured to: 
identify a first probability curve for a first possible location using the GNSS data; 

calculate a combined probability curve 
determine the end of the row using the calculated combined probability curve.  
36. (Currently Amended) The control system of claim 35, wherein determine the end of the row using the calculated combined probability curve includes comparing the first and second probability curves with the calculated combined probability curve.  
37. (Currently Amended) The method of claim 26, further comprising: 
identifying a first probability curve for a first possible location using the GNSS data; 
identifying a second probability curve for a second different possible location using the VO data; 
calculating a combined probability curve 
determining the end of the two adjacent rows using the calculated combined probability curve.  
38. (Currently Amended) The control system of claim 37, wherein determining the end of the two adjacent rows using the calculated combined probability curve includes comparing the first and second probability curves with the calculated combined probability curve.

ALLOWABLE SUBJECT MATTER
Claims 18-22 and 24-38 are pending and allowed.  Claims 18-19, 21-22, 24, 26, 30, 32-33 and 35-38 are currently amended. Claims 1-17 and 23 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Ackerman, US2016/0157414 (A1) teaches embodiments include a ground scout having an ability to identify the location of rows of crops and the end of the rows so that it can navigate, but in other embodiments, the ground scout can also rely more on an aerial drone to navigate, to act as a communication relay system, and so on. A buddy system including a ground scout and an air scout (e.g. drone) communicate their findings with each other.
In regarding to independent claims 18, 21 and 26, Ackerman taken either individually or in combination with other prior art of record fails to teach or render obvious a computing device, a control system and a method to generate visual odometry (VO) data from the image data, wherein the image data is captured while steering the vehicle between the pair of rows in the field, wherein the generating the VO data includes calculating VO position measurements; determine an end of the pair of rows when at least one criterion from a set of detection criteria is satisfied, wherein the set includes at least: global navigation satellite system (GNSS) data is received from a GNSS receiver located on the vehicle and a GNSS latitude/longitude position in the received GNSS data matches a known end of row location in a stored electronic map; and a length of a position line derived from the calculated VO position measurements reaches a row length value identified using the stored electronic map; select a turnaround path for steering the vehicle from the determined end of the pair of rows to a start of a different pair of rows in the field; steer the vehicle along the turnaround path; and in a case that the GNSS data is received, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:

(571)273-6705 (Draft Communications)


/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        /YUEN WONG/Primary Examiner, Art Unit 3667